Citation Nr: 1755944	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial increased rating for posttraumatic laceration of flexor of right thumb with cystic changes and degenerative joint disease (DJD) of the first metacarpal and interphalangeal joint, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision granted service connection for posttraumatic laceration of flexor of right thumb with cystic changes and DJD of the first metacarpal and interphalangeal joint and assigned a 10 percent rating, effective April 17, 2009.  The Veteran timely perfected his appeal.

In his May 2010 substantive appeal, the Veteran requested a hearing at a local VA office.  In August 2014, he submitted correspondence to withdrew that request.  The Board finds that the request has been withdrawn.  38 C.F.R. § 20.704 (2017).

This matter was previously before the Board in March 2017 at which time it was remanded for further evidentiary development.  As additional development is required before a Board decision may be rendered, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 Board remand, the RO was requested to obtain specific VA and private treatment records, schedule the Veteran for a new VA examination to determine the severity of his service-connected right thumb disability, and provide to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  

The identified medical treatment records have been obtained and associated with the claims file.  However, to date, the Veteran has not been scheduled for a VA examination.  Additionally, no SSOC has been provided.  The Board finds that remand is therefore necessary to provide the Veteran a new VA examination to determine the present severity of his right thumb disability.  Stegall v. West, 11 Vet. App. 268 (1998); Manlincon v. West, 12 Vet. App. 238 (1999); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of his right thumb disability.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from the right thumb disability and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 (2017) as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

2.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




